TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00083-CV



          Foley Property Assets, L.L.C. d/b/a Foley Capital Asset LLC, Appellant

                                                v.

                  Jennifer Bright and Erick Sanchez-Zambrano, Appellees


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-07-013661, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                              MEMORANDUM OPINION

               Appellant Foley Property Assets, L.L.C. d/b/a Foley Capital Asset LLC, filed a notice

of restricted appeal on February 10, 2009, stating that it had not participated in the underlying

proceedings brought by appellees Jennifer Bright and Erick Sanchez-Zambrano against it and several

other defendants. See Tex. R. App. P. 30. Thereafter, appellant and appellees reached a settlement

and filed an agreed motion to dismiss.         We grant the motion and dismiss the appeal.

Tex. R. App. P. 42.1(a)(1).



                                             J. Woodfin Jones, Chief Justice


Before Chief Justice Jones, Justices Puryear and Henson

Dismissed on Joint Motion

Filed: March 13, 2009